DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on August 13, 2019. It is noted, however, that applicant has not filed a certified copy of the 201910742192.6 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nie et al (CN 109904348).
In re claim 1, Nie et al discloses a display panel, comprising a display area and a plurality of pixel units disposed in the display area, wherein each pixel unit comprises at least one red pixel, at least one green pixel, and at least one blue pixel; and wherein the red pixel comprises a red optical resonant cavity, and the green pixel comprises a green optical resonant cavity (i.e. see at least Figures 3, 4, 29; paragraphs 0062-0086, 0119-0124).
In re claim 2, Nie et al discloses wherein the red optical resonant cavity and the green optical resonant cavity comprise semi-transparent reflective films, and material of the semi-transparent reflective films comprises a semi-transparent reflective metal (i.e. see at least Figures 3, 4, 29; paragraphs 0062-0086, 0119-0124).
In re claim 3, Nie et al discloses wherein the semi-transparent reflective metal is selected from a group consisting of silver, platinum, nickel, and gold (i.e. see at least paragraphs 0062-0086, 0119-0124).
In re claim 4, Nie et al discloses wherein the red optical resonant cavity and the green optical resonant cavity are made of the same material, and a thickness of the red optical resonant cavity is greater than a thickness of the green optical resonant cavity (i.e. see at least Figures 3, 4, 29; paragraphs 0062-0086, 0119-0124).
In re claim 5, Nie et al discloses wherein a change of color and brightness of a light emitted by the red pixel after being processed by the red optical resonant cavity is the same as that of a light emitted by the blue pixel, and a change of color and brightness of a light emitted .

Allowable Subject Matter
Claims 6-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY HO whose telephone number is (571)270-1432.  The examiner can normally be reached on 9AM - 5PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY HO/Primary Examiner, Art Unit 2817